        Case 1:17-cr-00487-KMW Document 300
                                        299 Filed 12/29/20
                                                  12/28/20 Page 1 of 1




                                  RICHARD PALMA
                                     ATTORNEY AT LAW
                               122 EAST 42nd STREET - SUITE 620
                                NEW YORK, NEW YORK 10168



MEMBER OF THE BAR                                                    TEL. (212) 686-8111
NEW YORK & FLORIDA                                                   FAX. (212) 202-7800
                                                           E-MAIL: rpalma177@gmail.com

                                           December 28, 2020

ECF Filed

The Honorable Kimba M. Wood, U.S.D.J.                             MEMO ENDORSED
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, N.Y. 10007

      RE:     U.S. v. Jaylen Scott-King, Dkt. No. 17 Cr. 487 (KMW)
              Defense Request for CJA Appointment to file Motion for Compassionate
              Release under 18 USC §3582.

Dear Judge Wood:

         This is a defense request respectfully seeking a CJA appointment to Mr. Jaylen Scott- GRANTED
 King who wishes to file a motion for compassionate release pursuant to 18 USC §§3582          -KMW
 (c)(1)(A). As Your Honor may recall, I was Mr. Scott-King’s court-appointed counsel at the
 time of his arrest and prosecution. He was sentenced by Your Honor to 60 months’
 incarceration on September 19, 2018 and is currently imprisoned at FCI Fort Dix, New Jersey.
 I write now to seek appointment so that I may permitted to apply for payment for my services
 under the CJA plan.
      Thank you.

                                                  Respectfully submitted,

                                                  s/ Richard Palma
SO ORDERED.
Dated: New York, NY                               Richard Palma (Bar No. RP 4441)
December 29, 2020

/s/ Kimba M. Wood
KIMBA M. WOOD
United States District Judge
